Mr. Justice Dunn delivered the opinion of the court: The decree which the plaintiff in error desires to have construed was not a judicial determination, by the consideration of the court, of the rights of the parties. It does not purport to represent the judgment of the court in regard to such rights, but merely records the agreement of the parties and by their consent directs that they shall perform it. A decree so entered by consent cannot be reviewed by appeal, writ of" error or bill of review. (Armstrong v. Cooper, 11 Ill. 540; Knobloch v. Mueller, 123 id. 554; Cox v. Lynn, 138 id. 195; First Nat. Bank v. Illinois Steel Co. 174 id. 140; Galway v. Galway, 231 id. 217.) The court cannot be said to have committed any error, for it has done nothing except to record the action of the parties, and no one can complain of an act which he has procured to be done. The acts of the parties may be brought in question where they are the result of mistake or have been procured by fraud, but this bill does not state a case of that kind. No inducement was- offered to procure the consent of the plaintiff in error other than the settlement of the litigation. There is no averment that she did not read the agreement and know its contents, or that she did not have competent advice. It is averred that she believed that the title in fee simple would remain in her, but a mistake of law by one of the parties to a contract deliberately reduced to writing and executed is not, of itself, a sufficient reason for setting it aside where such mistake is not induced by the other party. It is insisted that the contract was entered into without consideration, and that its defective and fraudulent character appears upon its face in the inconsistent provisions of the third and sixth clauses. The provisions of these clauses appeared upon the face of the writing and were equally open to the knowledge of both parties. There is nothing to show by whom the writing was prepared, that either urged its acceptance upon the other or was herself misled or induced to accept it or execute it by any statement as to its meaning or legal effect. The agreement was voluntarily entered into upon a sufficient consideration, without fraud or misrepresentation, and the bill shows no reason why the parties should not be bound by its terms. The bill cannot be maintained as a suit to quiet title. So far as it seeks to have the stipulation and decree construed to mean that the plaintiff in error has a complete and perfect title to the premises it is merely an application to a court of equity to settle and declare the legal title. The law is well settled that where only purely legal titles are involved and no other relief is asked, equity will not assume jurisdiction to declare such legal titles but will remit the parties to their remedies at law. Fletcher v. Root, 240 Ill. 429, and cases there cited. The demurrer to the bill was properly sustained. Decree affirmed.